Citation Nr: 0501054	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-08 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than March 7, 
2001 for the award of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 7, 
2001 for the award of entitlement to a total disability 
rating due to individual unemployability due to service 
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a rating decision dated October 2001, the 
RO granted service connection for PTSD effective March 7, 
2001.  An August 2002 RO rating decision granted entitlement 
to TDIU with an effective date of March 7, 2001.

The claim of entitlement to an effective date earlier than 
March 7, 2001 for the award of TDIU is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.


FINDING OF FACT

The veteran first filed a claim for service connection for 
PTSD on March 7, 2001; there are no communications prior to 
this time which may be considered a formal or informal claim.


CONCLUSION OF LAW

Entitlement to an effective date earlier than March 7, 2001 
for the award of service connection for PTSD is not 
established.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.157, 3.400(b)(2)(i) (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to effective date earlier than 
March 7, 2001 for his award of service connection for PTSD.  
He served in the Korean Conflict wherein he received the 
Purple Heart gunshot wounds to both shoulders.  He was 
service connected for injuries to both shoulders by means of 
a March 1955 RO rating decision.  At that time, he was 
assigned a 20 percent evaluation for residuals of gun shot 
wound (GSW) of the left shoulder and a noncompensable rating 
for shell fragment wound (SFW) of the right shoulder.

In pertinent part, the veteran filed a VA Form 21-4138 in 
July 1969 requesting additional VA rehabilitation training.  
He referred to having nervous troubles as follows:

"I went through a rehabilitation program 
about 10 years ago for dental technician.  I 
believe I need further rehabilitation training 
because I have developed ulcers and have had 
trouble with my nerves due to the type of work 
I am doing.*  I request that I be given 
further counseling and rehabilitation 
training.
* I had to quit my work as dental technician 
as I could not stand the pressure of the 
work."

In a May 1975 VA Form 21-4138 filing, the veteran referred to 
sleep difficulties associated with bilateral shoulder pain.  
His VA clinic records of record only referenced a referral to 
the Mental Health Clinic (MHC) in May 1980 to consider his 
readiness for a vocational change.  His case at the MHC was 
closed in September 1980 due to his failure to schedule 
appointments.  In a Form 1-9 filing received on June 18, 1983 
appealing an RO rating decision declining an increased rating 
for his shoulder disabilities, the veteran made the following 
statement:

I have had more pain in my left and right 
shoulders and in my neck muscles in the past 
years.  I do not get enough sleep.  I wake up 
with pain also with nightmares about getting 
shot.  I take Motrin and aspirin and heating 
pad.  I am nervous, tired and depressed.

In pertinent part, the record next discloses that the veteran 
filed a formal claim for service connection for PTSD and 
depression on March 7, 2001 at which time he requested an 
effective date to June 28, 1983.  Statements from the 
veteran, his wife and his son attested to his problems with 
depression, nightmares, night sweats, and suicidal thoughts 
following his separation from service which he claimed went 
untreated by VA.  VA PTSD examination in August 2001 included 
additional information that he received a disability 
retirement from VA due to his problems with depression and 
anxiety.  He had had coping difficulties since his separation 
from service, and was angry at the Government for unfair 
treatment.  His only history of treatment consisted of 
several emergency room visits due to panic attacks in the 
1950's and mental health treatment at Health Partners for the 
last several years.  His mental status examination resulted 
in diagnoses of dysthymia and anxiety disorder, not otherwise 
specified, with features of PTSD.  He was also given a Global 
Assessment of Functioning (GAF) score of 50.  

A VA joints examination, in August 2001, demonstrated that 
both of the veteran's shoulders were unable to abduct beyond 
90 degrees.  Bilaterally, his forward elevation was about 110 
degrees with rotation limited to 45 degrees.  He had well-
healed and non-tender scars associated with the shell 
fragment wounds.

By means of a rating decision dated October 2001, the RO 
granted service connection for PTSD and assigned a 50 percent 
rating effective March 7, 2001.  The RO also increased the 
evaluation for the veteran's right shoulder disability to 20 
percent disabling effective October 2001.  This resulted in a 
combined 70 percent rating for service connected disability.

On January 22, 2002, the veteran submitted an application for 
TDIU.  He reported last working for VA in March 1982 and 
being in receipt of disability benefits from the Social 
Security Administration (SSA).  He also submitted a statement 
indicating that he was granted disability due to mental 
problems in March 1982, and indicated having behavioral 
problems since his discharge from service.

VA PTSD examination in May 2002 noted the veteran's symptoms 
of social isolation, war-related nightmares and sweats, daily 
intrusive memories, depression, anger, tearfulness, future 
foreshortening, startle response, hypervigilance, and temper 
control difficulties.  He was given a diagnosis of PTSD with 
marked depressive features, and assigned a GAF score of 45.  
VA general medical resulted in diagnoses of degenerative 
arthritis and status post gunshot wound of the left shoulder, 
and degenerative arthritis and status post shell fragment 
wound of the right shoulder.

By means of an August 2002 decision, the RO continued the 
ratings of 50 percent for PTSD, 20 percent for left shoulder 
disability and 20 percent for right shoulder disability.  The 
RO also granted entitlement to TDIU effective March 7, 2001.

Evidence added to the record since December 2002 includes an 
April 1980 VA psychiatric intake summary.  At that time, he 
reported a history of depression for 6 to 7 years with his 
marital situation being a significant factor in his symptoms.  
He was also dissatisfied with his job and did not feel 
motivated to go to work many days.  On mental status 
examination, he appeared moderately depressed and talked 
primarily about his wife's drinking and job dissatisfaction.  
He was given a diagnosis of moderate depressive disorder in a 
passive aggressive personality.  MHC records in May 1980 
indicate that he was discussing the prospects of vocational 
counseling due to his dissatisfaction with his work 
environment.  In January 1981, VA issued him a letter of 
reprimand as a result of his use of insulting and abusive 
language to VA employees.  In February 1981, he filed for 
disability retirement based on the following complaints:

"I cannot concentrate anymore.  I cannot cope 
with everyday problems at work.  I am 
extremely anxious all the time.  I cannot 
sleep.  I am depressed.  When I get nervous, I 
immediately have to go to the bathroom.  I 
clench my teeth so that my jaws ache."

An April 1983 letter from R.J. Weisburg, M.D., indicated that 
the veteran was barely coping and functioning due to problems 
with anxious depression and gastrointestinal symptoms.  That 
same month, the veteran was granted a disability retirement.

Additionally, the veteran submitted a letter from his 
physicians at Health Partners indicating that he began 
receiving psychiatry and psychotherapy services in December 
1998.  In pertinent part, his physician's provided the 
following opinion in support of the claim:

[The veteran] has been given a diagnosis of 
depression in our clinic, to which an 
additional diagnosis of PTSD was added around 
12-02; he reports that he was earlier 
diagnosed with PTSD through the VA or another 
provider.  At this point, I understand he is 
hoping to have his PTSD diagnosis made 
retroactive to the time he was given a medical 
retirement from his job in the early 80's.

Of course, we cannot document his functioning 
at that time, but he has made reports which 
would support his request.  He thinks his 
reaction to 9-11 and the Iraqi conflict has 
been stronger than average, and more to the 
point, are influenced by upsetting things he 
saw in Korea.  He is worried about troops 
there, but also apparently jealous of how much 
better equipped modern soldiers are than he 
recalls in Korea.  As documented elsewhere in 
VA records, [the veteran] also had several 
jobs after the war, but had difficulty in some 
of them, and was given a medical retirement in 
1981.  He recalls his own injuries, and the 
loss of comrades in Korea, and also talked 
about ego-dystonic behaviors before and after 
his discharge from the army.  These apparently 
included feeling bad about how he handled 
prisoners he was escorting, difficulty with 
anger management in his role as an MP, and an 
assault charge in 1953.

[The veteran] has also had depression over the 
years, probably aggravated by a difficult 
marital situation.  The depression and PTSD 
may have mutually aggravated each other, but 
it does seem as if he has suffered from PTSD, 
most probably originating in Korea.  In that 
sense, making his PTSD retroactive to 1981 
would seem supported.

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  When an 
application for disability compensation is received within 
one year of the date of the veteran's discharge or release 
from service, the effective date of such award shall be the 
day following the veteran's release.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002). 

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2004).  An informal claim must be written, see 
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it 
must identify the benefit being sought.  Brannon v. West, 12 
Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

In this case, there is no dispute that the veteran filed a 
formal claim for service connection for PTSD on March 7, 
2001.  The RO has assigned the effective date of award 
effective to this filing.  The veteran argues for an earlier 
effective date of award based on the premise that he filed a 
claim for service connection for depression in June 1983 that 
was never adjudicated and, thus, remains pending.  

The Board has carefully reviewed the documents of record 
prior to the March 7, 2001 date of award and finds, as a 
matter of law, that the veteran had not filed an earlier 
claim for service connection for depression or any other 
acquired psychiatric disability.  The evidence of record 
prior to March 7, 2001 includes an assertion in July 1969 
that he was having "nervous troubles" related to the 
stresses of his work environment.  A May 1975 statement from 
the veteran referenced complaint of sleep difficulties 
associated with bilateral shoulder pain.  

The veteran made an additional statement in June 1983, while 
appealing a decision an RO decision denying an increased 
rating for his shoulder disability, that he was having 
sleeping difficulties in relation to bilateral shoulder pain 
as well as nightmares "about getting shot."  He also 
referenced symptoms of "nervous, tired and depressed" 
without identifying the source of those symptoms.  Even with 
a sympathetic reading of this document, the Board cannot find 
that the veteran indicated an intent to seek VA compensation 
benefits for psychiatric symptoms that he attributed to 
event(s) in service.  At best, the veteran referenced a 
symptom of nightmares to an in-service event which, in and of 
itself, does not indicate an intent to file a claim for 
service connection for a psychiatric disability.  As 
demonstrated above, the veteran had previously referenced 
having nervous problems due to the stresses of his work 
environment.  As a matter of law, the Board finds that there 
is no document prior to March 7, 2001 which can reasonably be 
construed as constituting either a formal or informal claim 
for service connection for an acquired psychiatric 
disability.

In so holding, the Board notes that the veteran has presented 
lay and medical statements indicating that he may have 
manifested PTSD as early as 1983.  Notwithstanding the merits 
of this argument, the provisions of Section 5110(a) are clear 
that an award based on an original claim of compensation 
"shall" not be earlier than the date of receipt of 
application therefor.  The fact that the veteran may have 
manifested PTSD or any other psychiatric disability related 
to service prior to March 7, 2001 is irrelevant for effective 
date purposes.  VA is not authorized to award benefits dating 
back to a period of time where it was not placed on notice 
that a claim for benefits was being sought.  The Board 
therefore finds that the veteran first filed a formal claim 
for service connection for PTSD on March 7, 2001; there are 
no communications prior to this time which may be considered 
a formal or informal claim.  38 U.S.C.A. §§ 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.157, 3.400(b)(2)(i) (2004).

The Board finally notes that the provisions of the Veteran's 
Claims Assistance Act of 2000 (VCAA) may be potentially 
applicable to the claim on appeal.  In pertinent part, this 
law defines VA's notice and duty to assist requirements in 
the development of certain claims for benefits.  See 
38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 2002).  The 
CAVC has emphasized that the provisions of the VCAA impose 
specific notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In this case, the RO sent the veteran a VCAA letter in June 
2001 which is prior to adjudicating his claim for service 
connection for PTSD in October 2001.  The October 2001 rating 
decision granted service connection for PTSD, and the veteran 
appealed the effective date of award assigned.  In such a 
situation, VA has already satisfied the section 5103 
requirements for the earlier effective date of award claim.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  More importantly, the 
Board has decided this claim as a matter of law based upon a 
retroactive review of the documents of record prior to the 
effective date of award assigned.  In such a situation, the 
provisions of the VCAA have no applicability.  See Morris v. 
Principi, 239 F.3d 1292, 1295 (Fed. Cir. 2001);


ORDER

The claim of entitlement to an effective date earlier than 
March 7, 2001 for the award of service connection for PTSD is 
denied.


REMAND

The veteran first filed a formal claim for TDIU on January 
22, 2001.  A review of the record indicates that the veteran 
was not provided a section 5103 letter that either advised 
him of the types of evidence and/or information necessary to 
substantiate the a claim of TDIU or the criteria for 
establishing an earlier effective date of award.  In the 
absence of an underlying section 5103 notice, the Board must 
remand this case for compliance with the requirements of the 
VCAA.  Cf. VAOPGCPREC 8-2003 (Dec. 22, 2003) (VCAA notice not 
required for issue first raised in a Notice of Disagreement 
where a VCAA letter was provided for the underlying claim).

On remand, the Board should contact the veteran and clarify 
the VA clinic records he desires the RO to obtain on his 
behalf.  Additionally, the record discloses that the veteran 
has been awarded disability benefits from the Social Security 
Administration (SSA).  The RO should obtain all documents 
associated with the award of SSA disability benefits prior to 
any further adjudication of the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board remands this case to the RO via the 
AMC for the following action:

1.  The RO should send the veteran a VCAA 
letter which advises him of the criteria for 
establishing entitlement to TDIU as well as 
the criteria for establishing an earlier 
effective date of award for increased rating 
claims. The RO should also determine the 
additional VA clinic records which the 
veteran desires to be associated with the 
claims folder.  Furthermore, the RO should 
instruct the veteran to submit all evidence 
in his possession that he deems relevant to 
his claim on appeal.

2.  The RO should obtain all medical and 
legal documents pertaining to the veteran's 
award of SSA disability benefits.

3.  Thereafter, the RO should readjudicate 
the veteran's claim on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of the 
Case (SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law and obtain additional records.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


